61 S.E.2d 600 (1950)
232 N.C. 561
WEATHERS et al.
v.
BELL.
No. 377.
Supreme Court of North Carolina.
November 1, 1950.
*602 Land, Sowers & Avery, Statesville, for plaintiffs.
Z. V. Turlington and W. R. Pope, Mooresville, for defendant.
DENNY, Justice.
The defendant contends that his sister Eleanor, upon the death of the testatrix, became seized of a life estate in the real property in question, and that her subsequent marriage did not divest her of such estate; and, that not until her death is the property to be divided equally among her living sisters or their heirs.
The intent of the testatrix is the polar star that must guide us in the interpretation of her will. This intent is to be gathered from a consideration of the instrument from its four corners, and such intent will be given effect, unless contrary to some rule of law or at variance with public policy. Featherstone v. Pass, 232 N.C. 349, 60 S.E.2d 236; Buff aloe v. Blalock, 232 N.C. 105, 59 S.E.2d 625; Elmore v. Austin, 232 N.C. 13, 59 S.E.2d 205; House v. House, 231 N.C. 218, 56 S.E.2d 695; Cannon v. Cannon, 225 N.C. 611, 36 S.E.2d 17; Holland v. Smith, 224 N.C. 255, 29 S.E.2d 888; Williams v. Rand, 223 N.C. 734, 28 S.E.2d 247; Culbreth v. Caison, 220 N.C. 717, 18 S.E.2d 136; Smith v. Mears, 218 N.C. 193, 10 S.E.2d 659; Heyer v. Bulluck, 210 N.C. 321, 186 S.E. 356.
Stacy, C. J., in speaking for the Court in Cannon v. Cannon, supra [225 N.C. 611, 36 S.E.2d 20], said: "In interpreting the different provisions of a will, the courts are not confined to the literal meaning of a single phrase. A thing within the intention is regarded within the will though not within the letter. A thing within the letter is not within the will if not also within the intention."
In applying the rules of construction to the will under consideration, we think the testatrix intended to devise to her daughters Lilla and Eleanor, who were her only unmarried daughters at the time of the execution of her will, the home place with all its furnishings, to be used by them so long as they or either of them remained single. It so happened that Lilla married before the death of the testatrix. Therefore, under the terms of the will, Eleanor alone became possessed of an estate for life or so long as she remained single. She married, thereby divesting herself of such estate, in favor of the ultimate devisees, the feme plaintiffs herein. This devise is analogous to a devise to a widow "during her widowhood". Such a devise is for life or until she remarries. Sink v. Sink, 150 N.C. 444, 64 S.E. 193; Smith v. Smith, 173 N.C. 124, 91 S.E. 721; Alexander v. Alexander, 210 N.C. 281, 186 S.E. 319.
The second paragraph of the will, which provides that "If either marries the property will then be owned by the remaining single daughter her life time and at her death to be divided equally among the *603 living sisters or their heirs", must be construed in light of the limitation placed upon the devise in the first paragraph of the will.
It is our opinion, and we so hold, that upon the marriage of Eleanor Bell to John W. Alexander, her life estate terminated, and that the five daughters of the testatrix, who are the feme plaintiffs in this proceeding, are seized and possessed of an indefeasible fee simple title to the property herein described.
The judgment of the court below is
Affirmed.